     Case 2:20-cv-02446-JAM-DB Document 39 Filed 04/21/21 Page 1 of 3

 1   KEKER, VAN NEST & PETERS LLP
     ELLIOT R. PETERS - # 158708
 2   epeters@keker.com
     ERIC H. MACMICHAEL - # 231697
 3   emacmichael@keker.com
     BENJAMIN D. ROTHSTEIN - # 295720
 4   brothstein@keker.com
     BAILEY W. HEAPS - # 295870
 5   bheaps@keker.com
     DEEVA SHAH - # 319937
 6   dshah@keker.com
     L. NICOLE ALLAN #323506
 7   nallan@keker.com
     633 Battery Street
 8   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 9   Facsimile:     415 397 7188

10   Attorneys for Defendants
     NIXON PEABODY, LLP and
11   FORREST DAVID MILDER

12                                 UNITED STATES DISTRICT COURT

13                                EASTERN DISTRICT OF CALIFORNIA

14                                      SACRAMENTO DIVISION

15
     SOLARMORE MANAGEMENT                              Case No. 2:20-cv-02446-JAM-DB
16   SERVICES, INC., a California corporation;
     CARL AND BARBARA JANSEN, a married                NOTICE OF APPEARANCE OF
17   couple,                                           L. NICOLE ALLAN

18                  Plaintiff,                         Date Filed: 12/10/2020

19             v.                                      Trial Date: Not yet set
20   NIXON PEABODY, LLP, a New York limited
     liability partnership; FORREST DAVID
21   MILDER, a married individual,

22                  Defendant.

23

24

25

26

27

28


                                 NOTICE OF APPEARANCE OF L. NICOLE ALLAN
                                        Case No. 2:20-cv-02446-JAM-DB
     1674608
     Case 2:20-cv-02446-JAM-DB Document 39 Filed 04/21/21 Page 2 of 3

 1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2             PLEASE TAKE NOTICE that L. Nicole Allan of the law firm of Keker, Van Nest &

 3   Peters LLP hereby makes a general appearance as counsel of record on behalf of Defendants

 4   Nixon Peabody, LLC and Forrest David Milder. Ms. Allan is a member of the State Bar of

 5   California and of the bar of this Court. Counsel consents to electronic service of all papers in this

 6   action. Counsel can be contacted at the following address, telephone number, and email:

 7

 8                                    L. NICOLE ALLAN, SBN 323506
                                      Keker, Van Nest & Peters LLP
 9
                                      633 Battery Street
10                                    San Francisco, CA 94111-1809
                                      Telephone:(415) 391-5400
11                                    Facsimile: (415) 397-7188
                                      Email: nallan@keker.com
12

13

14   Dated: April 21, 2021                                   KEKER, VAN NEST & PETERS LLP

15
                                                      By:    /s/ Deeva Shah
16                                                           ELLIOT R. PETERS
17                                                           ERIC H. MACMICHAEL
                                                             BENJAMIN D. ROTHSTEIN
18                                                           BAILEY W. HEAPS
                                                             DEEVA SHAH
19                                                           L. NICOLE ALLAN
20                                                           Attorneys for Defendants
                                                             NIXON PEABODY, LLP and
21                                                           FORREST DAVID MILDER
22

23

24

25

26

27

28

                                                     1
                               NOTICE OF APPEARANCE OF L. NICOLE ALLAN
                                      Case No. 2:20-cv-02446-JAM-DB
     1674608
     Case 2:20-cv-02446-JAM-DB Document 39 Filed 04/21/21 Page 3 of 3

 1                                         PROOF OF SERVICE
 2   I am employed in the City and County of San Francisco, State of California in the office of a
     member of the bar of this court at whose direction the following service was made. I am over the
 3
     age of eighteen years and not a party to the within action. My business address is Keker, Van
 4   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

 5   On April 21, 2021, I served the following document(s):

 6                       NOTICE OF APPEARANCE OF L. NICOLE ALLAN

 7
       by regular UNITED STATES MAIL by placing a copy in a sealed envelope addressed as
 8      shown below. I am readily familiar with the practice of Keker, Van Nest & Peters LLP for
        collection and processing of correspondence for mailing. According to that practice, items
 9      are deposited with the United States Postal Service at San Francisco, California on that
10      same day with postage thereon fully prepaid. I am aware that, on motion of the party
        served, service is presumed invalid if the postal cancellation date or the postage meter date
11      is more than one day after the date of deposit for mailing stated in this affidavit. AND

12     by E-MAIL VIA PDF FILE, by transmitting on this date via e-mail a true and correct
        copy scanned into an electronic file in Adobe “pdf” format. The transmission was reported
13      as complete and without error.
14
      Brian J. Foster                                    Email:          admin@wb-law.com
15    Ross P. Meyer                                                      bfoster@wb-law.com
      Wilenchik & Bartness                                               rossm@wb-law.com
16    The Wilenchik & Bartness Building
      2810 N. Third Street
17    Phoenix, AZ 85004
18
      Howard King                                        Email:          JSnow@khpslaw.com
19    John Snow                                                          ksloane@khpslaw.com
      King, Holmes, Paterno & Soriano, LLP
20    1900 Avenue of the Stars, 25th Floor
      Los Angeles, CA 90067
21

22   Executed on April 21, 2021, at San Francisco, California.
23
     I declare under penalty of perjury under the laws of the State of California that the above is true
24   and correct.

25

26
                                                   Dori Chan
27

28

                                                     2
                               NOTICE OF APPEARANCE OF L. NICOLE ALLAN
                                      Case No. 2:20-cv-02446-JAM-DB
     1674608
